

Exhibit 10.1


ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (“Agreement”), dated as of April 10, 2019, is made
and entered into by and among EH Transport, Inc., a Texas corporation (“EH
Transport”) and EH Trucking, Inc., a Texas corporation (“EH Trucking” and,
collectively with EH Transport, referred to herein as “Sellers”), Edis J.
Hobson, the sole owner/shareholder of Sellers (“Owner”) and Service Transport
Company, a Texas corporation (“Purchaser”).


A. Sellers are collectively operated out of the terminal located at 7909 Rand
Street, Houston, Texas 77028 and are engaged in interstate/intrastate motor
carrier operations involving the transportation of asphalt, crude oil,
chemicals, LP gas and fuels (collectively, the “Business”);


B. Sellers desire to sell to Purchaser and Purchaser desires to purchase from
Sellers certain of the assets of Sellers used in the Business, including
goodwill and business relationships, all on the terms and conditions set forth
and contained in this Agreement; and


C. Owner is sole owner/shareholder of Sellers and, as a result, will receive
benefits directly and indirectly from the consummation of the transactions
contemplated by this Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter expressed, and subject to the satisfaction or waiver of the
conditions hereof, the parties hereto agree as follows:


ARTICLE 1 
PURCHASE AND SALE


1.1. Agreement to Sell. In consideration of the mutual covenants set forth
herein, at Closing (as defined herein) Sellers shall sell, convey, assign,
transfer and deliver to Purchaser, upon and subject to the terms and conditions
of this Agreement and in reliance on the representations, warranties and
covenants of Purchaser, all right, title and interest of Sellers in and to the
Assets (as defined herein), free and clear of all mortgages, liens, pledges,
security interests, charges, claims, liabilities, restrictions and encumbrances
(collectively, “Liens”).


1.2. Agreement to Purchase. Upon and subject to the terms and conditions of this
Agreement and in reliance on the representations, warranties and covenants of
Sellers and Owner, Purchaser shall, at Closing, purchase the Assets from Sellers
in exchange for the Purchase Price (as defined herein).


1.3. Description of Assets; Excluded Assets. The following described assets (the
“Assets”) shall be purchased by Purchaser hereunder pursuant to the terms and
conditions of this Agreement:


1.3.1 Assets to Be Acquired.


(a) all tractors, trailers and other like equipment, including without
limitation the items described on Schedule 1.3.1(a) attached hereto (which
schedule also contains the agreed value of each item of Equipment)
(collectively, the “Equipment”), together with all related manuals and
maintenance records in Sellers’ possession;


(b) all parts, fuel (including fuel in tractors), tires, oil and other like
items comprising the inventories of Sellers (collectively, the “Inventory”);


(c) all shop equipment and supplies, including without limitation the items
described on Schedule 1.3.1(c) (collectively, the “Shop Equipment”);


(d) all office equipment, supplies and computer hardware/software, including
without limitation the items described on Schedule 1.3.1(d) (collectively, the
“Office Equipment”)



1

--------------------------------------------------------------------------------



(e) all telephones, GPS devises, EOBRs, scanning/tracking devises and related
systems, including without limitation the items described on Schedule 1.3.1(e)
(collectively, the “Telecommunication Equipment”);


(f) to the extent transferable, all governmental or quasi-governmental licenses,
permits, certificates, authorizations, registrations, consents, permits,
authorities and plates used in or relating to the Business, including without
limitation those described on Schedule 1.3.1(f) (collectively, the
“Authorizations”);


(g) all prepaid expenses of Sellers, including, without limitation, federal
excise taxes and titling/plating fees, but excluding prepaid insurance premiums,
as set for in Section 1.3.2(d) below;


(h) all telephone numbers, fax numbers, websites, domain names, methods,
formulations, databases, trade secrets, know-how and all other intangible assets
and intellectual property of Sellers used in the Business (collectively, the
“Company Goodwill”);


(i) all driver, customer and vendor lists;


(j) all driver medical examination report forms (long medical exam form -
MCSA-5875);


(k) to the extent assignable, all of Sellers’ rights under the written or oral
contracts, agreements and other commitments, arrangements and undertakings
relating to the Business and set forth on Schedule 1.3.1(k) (collectively, the
“Assumed Contracts”);


(l) to the extent transferable, all claims, counterclaims and set-offs against
third parties relating to or arising out of the Assets;


(m) to the extent transferable, all rights of Sellers under express or implied
warranties relating to the Assets; and


(n) all other assets, tangible or intangible, that are owned by Seller, used in
the regular course of the Business and not specifically identified as an
Excluded Asset (as defined below).


1.3.2 Excluded Assets. Notwithstanding the foregoing, the Assets shall not
include any of the following (collectively, the “Excluded Assets”):


(a) the minute books and company records of Sellers;


(b) all rights/funds in connection with Sellers’ employee benefit plans;


(c) cash, cash equivalents, refunds, securities and investments;


(d) insurance policies and rights and refunds thereunder, including without
limitation prepaid premiums;


(e) accounts receivable;


(f) real estate and related improvements, including without limitation, the real
estate and improvements located at 7909 Rand Street, Houston, Texas 77028;


(g) personnel records and other records that Sellers are required by Regulations
(as defined herein) to retain;


(h) all of Seller’s rights under the written or oral contracts, agreements,
licenses, leases and other commitments, arrangements and undertakings relating
to the Business and not identified as Assumed Contracts;

2

--------------------------------------------------------------------------------



(i) Missing Equipment (as defined herein) not purchased by Purchaser pursuant to
Section 1.4.3(c);


(j) the company names “EH Transport” and “EH Trucking”; and


(k) immaterial personal items described on Schedule 1.3.2(k).


1.4. Purchase Price.


1.4.1 Purchase Price. Sellers shall receive from Purchaser as consideration for
the Assets (the “Purchase Price”) the following (subject to adjustment as set
forth herein):


(a) at Closing, the amount of Five Million Eight Hundred Fifty-eight Thousand
Five Hundred Forty-five Dollars ($5,858,545.00), less any adjustment as set
forth in Section 1.4.2(e) below and less a holdback in the amount of Five
Hundred Thousand Dollars ($500,000.00) (the “Holdback”), via wire transfer,
which all or any part of such amount may be paid directly by Purchaser to
Sellers’ lienholders as described on the Closing Statement (as defined herein)
for purposes of obtaining releases of Liens on the Assets. The Holdback shall be
held in the following escrow account, and shall not be released to Sellers until
authorized in writing by Purchaser, subject to subparagraphs (c) and (d) of this
section:


BBVA COMPASS BANK
Routing Number: 113010547
Account Number: 6730386689
Account Name: The Riddle Firm IOLTA
Address: 108 FM 544, Murphy, TX 75094
Phone: (972) 705-6380


(b) at Closing, common stock of Adams Resources & Energy, Inc. (“Common Stock”),
a Delaware corporation and publicly traded on the NYSE American as “AE” (the
“Company”), having a deemed value of Four Hundred Thousand Dollars ($400,000.00)
(the “Restricted Shares”), the per share value of which shall be 3% below last
trading price per share of Common Stock on the NYSE American (as reported by
Bloomberg L.P.) on the date this Agreement is signed (which per share value
shall be calculated and mutually agreed to in writing by the parties prior to
Closing), and such Restricted Shares will not be tradable for a period of one
year following the Closing pursuant to certain provisions to be provided by the
Company;


(c) ninety (90) days following the Closing, the Holdback, less the total
disputed and undisputed offset amounts claimed by Purchaser pursuant to Sections
1.4.2 (Post-Closing Adjustments), Section 2.3 (Payment of Certain Pre-Closing
Liabilities), Section 4.1 (Indemnification) and/or Section 4.4 (Offset) of this
Agreement, plus interest on such amount equal to the average yield or equivalent
coupon issue yield on 91-day, 13-week, treasury bills as established in the
weekly auction by the US Department of Treasury immediately prior to Closing
(the “Imputed Rate”) calculated from the date of Closing to the payment date,
via wire transfer from the escrow account designated in subparagraph (a) of this
section;


(d) within two (2) business days after each disputed offset amount claimed by
Purchaser pursuant to Sections 1.4.2 (Post-Closing Adjustments), Section 2.3
(Payment of Certain Pre-Closing Liabilities), Section 4.1 (Indemnification)
and/or Section 4.4 (Offset) of this Agreement is resolved pursuant to Section
4.8, the portion of the disputed offset amount resolved in favor of Sellers,
plus interest on such amount equal to the Imputed Rate calculated from the date
of Closing to the payment date, via wire transfer from the escrow account
designated in subparagraph (a) of this section; and


(e) all the Contingent Consideration (as defined below), as set forth in Section
1.4.5.





3

--------------------------------------------------------------------------------



1.4.2 Purchase Price Adjustment. The Purchase Price shall be adjusted as
follows:


(a) The Purchase Price shall be adjusted after Closing as follows (collectively,
“Post-Closing Adjustments”):


(i) Missing Equipment Adjustment. If any piece of Equipment is Missing (as
defined herein), the Purchase Price shall be reduced dollar-for-dollar by an
amount equal to the purchase p rice amount of such missing piece of Equipment.
As used herein, a piece of Equipment shall be deemed “Missing” if it has not
been located or otherwise accounted for to Purchaser’s reasonable satisfaction
within fifteen (15) days following Closing. To the extent applicable, Purchaser
shall pay Sellers for any Missing Equipment that is located and reclassified as
“Found Equipment” pursuant to and in accordance Section 1.4.2(c) hereof.


(ii) Destroyed Equipment Adjustment. If any piece of Equipment is determined
within fifteen (15) days following Closing to have been Destroyed as of the
Closing, the Purchase Price shall be reduced dollar-for-dollar by an amount
equal to the purchase price amount of such destroyed piece of Equipment. As used
herein, a piece of Equipment shall be deemed “Destroyed” if it has sustained
damage, the repair of which is estimated to cost in excess of 50% of the value
of such item per Schedule 1.3.1(a) as reasonably determined by Purchaser and
confirmed in writing by a qualified, mutually acceptable third-party mechanic
and/or body repair expert, as applicable.


(iii) Damaged Equipment Adjustment. If any piece of the Equipment is determined
within fifteen (15) days following Closing to have been Damaged as of the
Closing, the Purchase Price shall be reduced dollar-for-dollar by an amount
equal to the mutually agreed upon cost of the required repairs. As used herein,
a piece of Equipment shall be deemed “Damaged” if it does not meet the
applicable minimum condition standards set forth on Schedule 1.4.2(a)(iii) as
reasonably determined by Purchaser.


(b) Adjustment Procedure. The Post-Closing Adjustments will decrease
dollar-for-dollar the Purchase Price and Purchaser may offset on a
dollar-for-dollar basis the amount of such adjustments against the Holdback as
provided for in Section 1.4.1(c) and/or the Contingent Consideration as provided
for in Section 1.4.5 without duplication. Purchaser shall provide Sellers with
written notice of any Post-Closing Adjustments within fifteen (15) days
following the Closing. Purchaser and Sellers agree to act in good faith and use
commercially reasonable efforts to agree as to any required Post-Closing
Adjustments. This Section 1.4.2(b) shall be subject to dispute resolution as
provided for in Section 4.8.


(c) Location of Missing Equipment. If any piece of Equipment that was
categorized as Missing and for which an adjustment to the Purchase Price was
made pursuant to Section 1.4.3(a)(i) hereof are located by Purchaser or Sellers
within sixty (60) days following Closing (“Found Equipment”), Purchaser, at its
election, may either: (i) pay Sellers the original agreed upon purchase price
amount of such item of Found Equipment within ten (10) days of the delivery of
possession thereof, or (ii) permit Sellers to retain title to such item of Found
Equipment (or return to Sellers if previously delivered to Purchaser). All
Equipment that has not been located within sixty (60) days after Closing shall
be presumed to be permanently Missing and title to such assets shall be retained
by Sellers (or returned to Sellers if previously delivered to Purchaser).


(d) Except to the extent provided above in this Section 1.4.2 and the
representations and warranties contained in Section 3.1, Purchaser is acquiring
the Equipment “AS IS, WHERE IS” and shall not have recourse after Closing
regarding the condition or working order of any Equipment.


(e) The Purchase Price shall be adjusted downward at Closing by an amount equal
to $57,000 multiplied by the number of Sellers’ drivers at the time of Closing
as described on Schedule 1.4.5 is less than 38; provided, however, Sellers and
Owner shall have thirty (30) days following the public announcement of the
transaction contemplated by this Agreement, to replace any drivers for the sole
purpose of reaching the required 38 drivers and, if such replacement occurs
after the Closing, the Purchase Price shall be adjusted upward accordingly and
the amount of such upward adjustment paid by Purchaser to Sellers within 2
business days. For illustration purposes only, if the number of Sellers’ drivers
at the time of Closing as described on Schedule 1.4.5 is 35, the total downward
adjustment to the Purchase Price would be $171,000.00 ($57,000.00 x 3 – the
number of drivers less than 38), and if after Closing but within the 30 day
replacement period Sellers and/or Owner replace 2 of the missing
4

--------------------------------------------------------------------------------



drivers, the Purchase Price would be adjusted upward by $114,000.00 and such
adjustment amount paid by Purchaser to Sellers within 2 business days.


1.4.3 Assumption of Liabilities.


(a) At Closing, Purchaser shall assume all of the liabilities and obligations of
Sellers under the Assumed Contracts arising or accruing after the Closing
(collectively the “Assumed Liabilities”).


(b) Except for the Assumed Liabilities, Purchaser shall not assume or be
responsible for any other Liability of Sellers or any respective affiliates or
predecessors, whether incurred, realized, or accrued before, on, or after the
Closing. For purposes of this Agreement, the term “Liability” or “Liabilities”
shall include, without limitation, any direct or indirect indebtedness,
guarantee, endorsement, claim, loss, damage, deficiency, cost, expense,
obligation or responsibility, fixed or unfixed, known or unknown, asserted or
unasserted, choate or inchoate, liquidated or unliquidated, secured or
unsecured, matured or unmatured, absolute or contingent, whether arising under
contract, tort or by statute.


1.4.4 Allocation of Purchase Price. The Purchase Price shall be allocated among
the Assets, and payment and receipt thereof among the parties, in accordance
with the allocation set forth on Schedule 1.4.4 hereto, subject to revisions, as
reasonably determined by Purchaser, based on adjustments to the Purchase Price
made pursuant to the terms of this Agreement. The parties agree to report the
results of this transaction for federal, state and local tax purposes in
accordance with the allocation set forth therein.


1.4.5 Contingent Consideration. As additional consideration for the Assets,
Sellers shall receive from Purchaser, subject to the terms and conditions set
forth in this Section 1.4.5, the following (collectively, the “Contingent
Consideration”):


(a) three (3) months following the Closing, an amount equal to $3,125 multiplied
by the number of Qualified Drivers (as defined herein) as of such date, subject
to a maximum amount of $146,875 plus interest at the Imputed Rate calculated
from the date of closing to the payment date;


(b) six (6) months following the Closing, an amount equal to $3,125 multiplied
by the number of Qualified Drivers as of such date, subject to a maximum amount
of $146,875, plus interest at the Imputed Rate calculated from the date of
closing to the payment date;


(c) nine (9) months following the Closing, an amount equal to $3,125 multiplied
by the number of Qualified Drivers as of such date, subject to a maximum amount
of $146,875, plus interest at the Imputed Rate calculated from the date of
closing to the payment date; and


(d) one (1) year following the Closing, an amount equal to $3,125 multiplied by
the number of Qualified Drivers as of such date, subject to a maximum amount of
$146,875, plus interest at the Imputed Rate calculated from the date of closing
to the payment date.


“Qualified Drivers” for purposes of this Section 1.4.5 shall mean any of
Sellers’ drivers at the time of Closing as described on Schedule 1.4.5 (and any
other driver recruited to apply for employment or a contractual arrangement with
Purchaser by Sellers and/or Owner after Closing that replaces any of Sellers’
drivers described on Schedule 1.4.5 that are no longer Qualified Drivers) that:
(i) meets the U.S. Department of Transportation regulations for over-the-road
truck drivers and satisfies Purchaser’s employee/owner-operator driver standards
(as in effect and documented on the Effective Closing Date), both as determined
by Purchaser in its reasonable discretion, (ii) continues to be employed by or
contracted with Purchaser at the time the Contingent Consideration payment is to
be calculated (provided that, Purchaser shall not have terminated employment or
contract except for “cause,” as defined by applicable law or based on the
pertinent driver no longer meeting the aforesaid regulations and/or standards);
and (iii) continues to accept dispatch from Purchaser at the time the Contingent
Consideration payment is to be calculated. Purchaser will pay each payment of
Contingent Consideration via wire transfer to the account or accounts designated
in writing by Sellers and will provide to Sellers a written summary setting
forth the calculation used by Purchaser in determining the payment amount;
provided, however, the Contingent Consideration payments shall be subject to
offset for undisputed or resolved offset amounts claimed by Purchaser pursuant
to Sections 1.4.2
5

--------------------------------------------------------------------------------



(Post-Closing Adjustments), Section 2.3 (Payment of Certain Pre-Closing
Liabilities), Section 4.1 (Indemnification) and/or Section 4.4 (Offset) of this
Agreement. This Section 1.4.5 shall be subject to dispute resolution as provided
for in Section 4.8.




ARTICLE 2 
CLOSING AND ALLOCATION OF LOAD REVENUE/EXPENSES


2.1. Closing.


2.1.1 Closing and Effective Closing Date. Subject to the fulfillment or waiver
of the conditions set forth below in Sections 2.1.2 and 2.1.3, the closing of
the sale and purchase of the Assets (“Closing”) shall take place on May 3, 2019,
and shall be effective as of 12:01 AM CST on May 6, 2019 (“Effective Closing
Date”). Immediately following the Closing, the parties shall deliver the signed
Closing documents via overnight courier to Scopelitis, Garvin, Light, Hanson &
Feary, P.C. (“Scopelitis”) to be held in trust until the Effective Closing Date;
provided that, on receipt by Scopelitis of such Closing documents, Scopelitis
shall scan PDF copies of all signature pages to The Riddle Firm to also be held
in trust until the Effective Closing Date, in order that all parties’ counsel
can confirm respective signatures have been timely obtained. On the Effective
Closing Date, Purchaser shall initiate the wire transfers shown on the Closing
Statement to be initiated as of the Closing and, upon receipt of the wire
confirmation(s), Scopelitis shall release the full sets of all Closing documents
to the parties. The date of the Closing is sometimes herein referred to as the
“Closing,” provided, however, that all references to the “Closing” as a point in
time from which, or to which, a period of time is to be measured shall be deemed
references to the Effective Closing Date, unless otherwise set forth herein.
Sellers and Owner waive any objection to Purchaser’s counsel acting as escrow
agent for the Closing documents and agree that such service does not constitute
a conflict of interest so as to disqualify Purchaser’s counsel from continuing
representation of Purchaser.


2.1.2. Sellers’ and Owner’s Closing Conditions. The obligation of Sellers and
Owner to consummate the transactions contemplated by this Agreement are subject
to the fulfillment or satisfaction, at the times indicated herein, of each of
the following conditions precedent:


(a) The representations and warranties of Purchaser contained in this Agreement
or in any schedule, certificate or document delivered by Purchaser to Sellers
and/or Owner pursuant to the provisions hereof shall be true in all material
respects on the date hereof and shall be true in all material respects at the
Closing with the same effect as though such representations and warranties were
made as of such date, without regard in either instance to materiality
qualifications contained within any such representation and warranty.


(b) Purchaser shall have performed and complied in all material respects with
all agreements and conditions required by this Agreement to be performed or
complied with by them prior to or at the Closing.


(c) At the Closing, no suit, action or other proceeding, or injunction or final
judgment relating thereto, shall be threatened or be pending before any
governmental body in which it is sought to restrain or prohibit Purchaser or to
obtain damages or other relief from Purchaser in connection with this Agreement
or the consummation of the transactions contemplated hereby, and Purchaser shall
be aware of no investigation that might result in any such suit, action or
proceeding pending or threatened.


(d) Purchaser shall have delivered to Sellers and Owner at or prior to the
Closing all of the deliverables described in Section 2.2.4 below, all of which
shall be in a form reasonably satisfactory to Sellers and Owner and their
counsel.


2.1.3. Purchaser’s Closing Conditions. The obligation of Purchaser to consummate
the transactions contemplated by this Agreement are subject to the fulfillment
or satisfaction, at the times indicated herein, of each of the following
conditions precedent:





6

--------------------------------------------------------------------------------



(a) The representations and warranties of Sellers contained in this Agreement or
in any schedule, certificate or document delivered by Sellers to Purchaser
pursuant to the provisions hereof shall be true in all material respects on the
date hereof and shall be true in all material respects at the Closing with the
same effect as though such representations and warranties were made as of such
date, without regard in either instance to materiality qualifications contained
within any such representation and warranty.


(b) Sellers and Owner shall have performed and complied in all material respects
with all agreements and conditions required by this Agreement to be performed or
complied with by them prior to or at the Closing.


(c) At the Closing, no suit, action or other proceeding, or injunction or final
judgment relating thereto, shall be threatened or be pending before any
governmental body in which it is sought to restrain or prohibit Sellers or Owner
or to obtain damages or other relief from Sellers or Owner in connection with
this Agreement or the consummation of the transactions contemplated hereby, and
Sellers and Owner shall be aware of no investigation that might result in any
such suit, action or proceeding pending or threatened.


(d) Sellers and Owners shall have delivered to Purchaser at or prior to the
Closing all of the deliverables described in Section 2.2.1 below, all of which
shall be in a form reasonably satisfactory to Purchaser and its counsel.


(e) The number of Sellers’ drivers at the time of Closing as described on
Schedule 1.4.5, which such schedule shall be updated by Sellers immediately
prior to Closing, shall not be less than 33.


(f) A controlling majority of Purchaser’s shareholders shall approve this
Agreement and the purchase of Assets from Sellers as described herein.


(g) Satisfactory results of Purchaser’s due diligence with respect to Sellers
and the Business, based on Purchaser’s sole determination.


(h) Satisfactory review and approval of Sellers’ schedules attached hereto (all
of which shall be completed by Sellers prior to Closing), based on Purchaser’s
sole determination.


2.2. Closing Deliverables.


2.2.1 Sellers’ and Owner’s Deliveries. Sellers and Owner shall deliver to
Purchaser at Closing the following, all of which shall be in a form reasonably
satisfactory to Purchaser and its counsel:


(a) such bills of sale, assignments, endorsements and other good and sufficient
instruments and documents of conveyance and transfer as shall be necessary and
effective to transfer and assign to, and vest in, Purchaser good and valid title
in and to the Assets free and clear of all Liens;


(b) the driver, customer and vendor lists;


(c) the Equipment shall be located at Sellers’ terminal or at a facility of
Sellers’ customer (Sellers will be responsible for all expenses incurred by
Purchaser in relocating equipment that is not in the required locations);


(d) titles (with lien releases and signed by Sellers) to the titled Equipment
(or arrangements made with the lienholders for delivery of the titles with lien
releases post-Closing);


(e) the Consulting Agreement described in Section 2.2.2 below, executed by
Owner;


(f) the Non-Competition Agreement described in Section 2.2.3 below, executed by
Sellers;



7

--------------------------------------------------------------------------------



(g) certified resolutions of Sellers approving this Agreement and the sale of
Assets to Purchaser;


(h) releases, pay-off letters and UCC-3 termination statements from any entity
having an encumbrance on any of the Assets, or such other evidence of
termination of such encumbrance as is reasonably acceptable to Purchaser; and


(i) a closing statement setting for the amounts due from Purchaser, the Lien
payoffs to be paid using the Purchase Price, and the balance of funds to be paid
via wire transfer to an account or accounts of Sellers at Closing (the “Closing
Statement”), executed by Sellers and Owner.


2.2.2 Consulting Agreement. At Closing, Owner shall enter into a one (1) year
consulting agreement with Purchaser (“Consulting Agreement”) upon mutually
agreeable terms and conditions in which Owner will be required to provide
certain consulting services to Purchaser for total consideration of $200,000.
The consulting services shall include, but not be limited to, using reasonable
efforts to keep available the services of the present employees and drivers of
the Business and to maintain the relations and goodwill with customers and any
others having business relations with the Business, in each case, for the
benefit of Purchaser. The Consulting Agreement will contain non-competition,
non-disclosure and non-solicitation terms in which Owner will be prohibited from
competing against Purchaser and soliciting customers of Purchaser and/or Sellers
for a period of five (5) years after the termination or expiration of the
Consulting Agreement and from disclosing confidential information concerning
Purchaser and/or Sellers.


2.2.3 Non-Competition Agreement. At Closing, Sellers shall each enter into a
non-competition agreement (“Non-Competition Agreement”) upon mutually agreeable
terms and conditions that will contain non-competition, non-disclosure and
non-solicitation terms in which both Sellers will be prohibited from competing
against Purchaser and soliciting customers of Purchaser and/or Sellers for a
period of five (5) years after the Closing Date.


2.2.4 Purchaser’s Deliveries. Purchaser shall deliver to Sellers at Closing the
following, all of which shall be in a form reasonably satisfactory to Sellers
and their counsel.


(a) the cash portion of the Purchase Price that is due at Closing;


(b) instruments necessary to properly reflect Purchaser’s assumption of the
Assumed Contracts;


(c) the Restricted Shares;


(d) the Consulting Agreement, executed by Purchaser;


(e) the Non-Competition Agreement, executed by Purchaser;


(f) certified resolutions of the entire board of directors and a controlling
majority of Purchaser’s shareholders approving this Agreement and the purchase
of Assets from Sellers;


(g) a closing certificate, duly executed by an appropriate officer of Purchaser,
certifying to (i) the accuracy of the representations and warranties made by
Purchaser in this Agreement and (ii) Purchaser’s compliance with each of the
covenants made by it in this Agreement;


(h) a certificate of incumbency dated as of the Effective Closing Date, as to
the appropriate and binding authorization of Purchaser’s officer to execute this
Agreement; and


(i) the Closing Statement, executed by Purchaser.





8

--------------------------------------------------------------------------------



2.3. Payment of Certain Pre-Closing Liabilities. If Sellers fail to timely pay
(a) any invoice for products or services provided prior to Closing by vendors or
service providers of the Business, or (b) any other liability of Sellers that is
not an Assumed Liability and that relates to the operations or business of
Sellers prior to the Closing, or (c) any amount required to discharge in full
any lien (other than an Assumed Liability) arising prior to the Closing on any
of the Assets, then Purchaser may pay such invoice or amount directly and offset
such payment against Holdback and/or Contingent Consideration without
duplication. This Section 2.3 shall be subject to dispute resolution as provided
for in Section 4.8.


2.4 Allocation of Load Revenue and Expenses. Sellers shall keep all revenue
generated from and be responsible for all expenses and liabilities related to
loads deliveredprior to 12:01 AM CST on May 62019, and Purchaser shall keep all
revenue generated from and be responsible for all expenses and liabilities
related to loads delivered at and after 12:01 AM CST on May 6, 2019. The parties
agree to work in good faith after the Closing to allocate and account for load
revenue and expenses and expedite the payment of all necessary settlements
related thereto.


ARTICLE 3 
REPRESENTATIONS AND WARRANTIES


3.1. Representations and Warranties of Sellers. Sellers jointly and severally
represent and warrant to Purchaser as follows:


3.1.1 Existence; Organization; Qualification. Each of the Sellers is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Texas. Sellers have full power and authority to conduct their
business and own and operate their assets as now conducted, owned and operated.
The copies of the organizational documents of Sellers provided to Purchaser
prior to the date hereof are true, correct and complete copies of such
documents. Sellers are in good standing in each jurisdiction in which the
failure to so qualify would have or could reasonably be expected to have a
material adverse change or effect on the Assets, Business, or the financial
condition or results of operations of Sellers (a “Material Adverse Effect”).


3.1.2 Company Power; Authorization; Enforceable Obligations. Each of the Sellers
has the company power, authority and legal right to execute, deliver and perform
its obligations pursuant to this Agreement. The execution, delivery and
performance by Sellers of their obligations under this Agreement have been duly
authorized by all necessary action on the part of Sellers. This Agreement has
been, and the other agreements, documents and instruments required to be
delivered by Sellers in accordance with the provisions hereof (the “Sellers’
Documents”) will be, duly executed and delivered on behalf of Sellers by duly
authorized officers of Sellers; and this Agreement constitutes, and the Sellers’
Documents, when executed and delivered, will constitute, the legal, valid and
binding obligations of Sellers, enforceable against Sellers in accordance with
their respective terms.


3.1.3 Validity of Contemplated Transactions. The execution, delivery and
performance of their obligations under this Agreement by Sellers does not and
will not violate, conflict with or result in the breach of any term, condition
or provision of, or require the consent of any other person under, (a) any
existing Regulation to which either of the Sellers is subject, (b) any judgment,
order, writ, injunction, decree or award of any court, arbitrator or
governmental or regulatory official, body or authority (each a Governmental Body
and collectively, “Governmental Bodies”) that is applicable to either of the
Sellers, (c) the charter documents of either of the Sellers or any securities
issued by the Sellers, or (d) any mortgage, indenture, agreement, contract,
commitment, lease, plan, Authorization, or other instrument, document or
understanding, oral or written, to which either of the Sellers is a party, by
which Sellers may have rights or by which any of the Assets may be bound or
affected, or give any party with rights thereunder the right to terminate,
modify, accelerate or otherwise change the existing rights or obligations of
Sellers thereunder, in each case, other than (i) in the case of consents, those
that have already been obtained or that are be to be obtained prior to Closing
and (ii) such as could not reasonably be likely to have Material Adverse Effect.
No Authorization, approval or consent of, and no registration or filing with,
any Governmental Body is required in connection with the execution, delivery or
performance of this Agreement by Sellers.


3.1.4 Authority of Owner. Owner is a resident of the State of Texas and has all
requisite power, authority and legal right to execute, deliver and perform his
obligations pursuant to this Agreement. This Agreement
9

--------------------------------------------------------------------------------



has been, and the other agreements, documents and instruments required to be
delivered by Owner in accordance with the provisions hereof (the “Owner’s
Documents”) will be, duly executed and delivered on behalf of Owner; and this
Agreement constitutes, and the Owner’s Documents, when executed and delivered,
will constitute, the legal, valid and binding obligations of Owner, enforceable
against Owner in accordance with their respective terms.


3.1.5 Financial Statements. Sellers have delivered to Purchaser true and
complete copies of (a) the internal balance sheets of Sellers at December 31,
2016, 2017 and 2018, and the related internal statements of income for the
fiscal years then ended (the “Statements”); (b) the internal balance sheet of
Sellers as of February 28, 2019, and related internal statement of income for
the period then ended (the “Interim Statements”) (together with the Statements,
the “Financial Statements”). True and complete copies of the Financial
Statements are attached hereto as Schedule 3.1.5. The Financial Statements have
been prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved. The Financial Statements,
including the related notes, fairly present the financial position of Sellers at
the dates indicated, and such statements of income, fairly present the results
of operations of Sellers for the periods indicated; except that in each case the
Interim Statements do not contain any year-end adjustments necessary to present
fairly the financial position and results of operations for the periods then
ended.  


3.1.6 No Undisclosed Liabilities. Sellers do not have any material Liabilities
except: (a) as and to the extent of the amounts reflected or reserved against on
the Interim Statements and (b) Liabilities incurred by Sellers in the ordinary
course of business since the date thereof (none of which results from, arises
out of, or relates to, is in the nature of, or was caused by any breach of
contract, breach of warranty, tort or violation of law).


3.1.7 Inventory. All Inventory of Sellers has been maintained in the ordinary
course of the Business, consists substantially of a quality, quantity and
condition usable in the ordinary course of the Business as currently conducted.


3.1.8 Tax and Other Returns and Reports. Sellers have delivered to Purchaser
true and complete copies of their tax returns for the years 2015, 2016 and 2017.
All federal, state, local and foreign tax returns, reports, statements and other
similar filings required to be filed by Sellers on or before the date hereof
(including any extensions) (the “Tax Returns”) with respect to any federal,
state, local or foreign taxes, assessments, interest, penalties, deficiencies,
fees and other governmental charges or impositions, (including, without
limitation, all income tax, unemployment compensation, social security, payroll,
sales and use, excise, privilege, property, ad valorem, franchise, license,
school, fuel and any other tax or similar governmental charge or imposition
under laws of the United States or any state or municipal or political
subdivision thereof or any foreign country or political subdivision thereof)
(the “Taxes”) have been filed with the appropriate governmental agencies in all
jurisdictions in which such Tax Returns are required to be filed, and all such
Tax Returns properly reflect the liabilities of Sellers for Taxes for the
periods, property or events covered thereby. All Taxes, including without
limitation those which are called for by the Tax Returns, have been properly
accrued or paid and no Taxes are currently delinquent. The accruals for Taxes
contained in the Financial Statements are adequate to cover the tax liabilities
of Sellers with respect to the Business as of that date and include adequate
provision for all deferred taxes, and nothing has occurred subsequent to that
date to make any of such accruals inadequate. Sellers have not received any
notice of assessment or proposed assessment in connection with any Tax Returns
and there are no pending tax examinations or audits of or tax claims asserted
against either of the Sellers or any of their assets or properties. Sellers have
not extended or waived the application of any statute of limitations of any
jurisdiction regarding the assessment or collection of any Taxes. There are no
tax liens (other than any lien for current taxes not yet due and payable) on any
of the assets or properties of Sellers. Sellers have no knowledge of any basis
for any additional assessment of any Taxes. Sellers have made all deposits
required by law to be made with respect to employees’ withholding and other
employment taxes, including without limitation the portion of such deposits
relating to taxes imposed upon Sellers. There is no material dispute or claim
concerning any Tax Liability of Sellers either arising by any authority in
writing or as to which Sellers or their officers have knowledge.





10

--------------------------------------------------------------------------------



3.1.9 Books of Account. The books, records and accounts of Sellers maintained
with respect to the Business accurately and fairly reflect in all material
respects, in reasonable detail, the assets and liabilities of the Business.
Sellers have not engaged in any transaction with respect to the Business,
maintained any bank account for the Business or used any of the funds of Sellers
in the conduct of the Business except for transactions, bank accounts and funds
that have been and are reflected in the books and records of the Business.


3.1.10 Title to Assets. Sellers have good and marketable title to all of the
Assets that they purport to own that are to be acquired under this Agreement
(except for Inventory used or consumed since the date thereof in the ordinary
course of the Business). The Assets are free from all Liens and (along with the
Excluded Assets) constitute all of the assets required for the continued conduct
of the Business after the Closing in substantially the same manner as conducted
prior to the Closing.


3.1.11 Condition and Availability of Assets.


(a) Other than the certain leased trailers, no persons other than Sellers own
any equipment or other assets or personal property used in or necessary to the
operation of the Business as it is currently conducted. Except for certain
leased trailers, the Assets and Excluded Assets constitute all the assets,
tangible or intangible, necessary for the operation of the Business as it is
currently conducted.


(b) All material items of tangible personal property and assets included in the
Assets (except for the Equipment) are: (i) in Sellers’ possession and control,
(ii) usable in the regular and ordinary course of the Business and (iii) conform
in all material respects to all applicable Regulations, warranties and
maintenance schedules relating to their age, use and operation.


(c) All the Equipment: (i) is in Sellers’ possession and control (where
“control” shall be deemed to include in the possession of its employees or
independent contractors), and (ii) with respect to tractors and trailers is in
“road-worthy condition” for equipment of its age and type (meaning that it meets
the applicable standards of the Department of Transportation). The year, make,
model, mileage (if applicable) and current debt amount of the Equipment as set
forth on Schedule 1.3.1(a) are true and accurate.


3.1.12 Compliance with Law; Authorizations. Sellers have complied with each, and
are not in material violation of any law, ordinance, or governmental or
regulatory rule or regulation, whether federal, state, local or foreign, to
which the Business or Assets are subject (each a “Regulation” and collectively,
“Regulations”). Collectively, Sellers own, hold, possess or lawfully uses in the
operation of the Business all Authorizations that are in any manner necessary to
conduct the Business as now conducted or for the ownership and use of the Assets
in the Business, free and clear of all Liens and in material compliance with all
Regulations. Sellers are not in default, nor has either of the Sellers received
any written notice of any claim of default, with respect to any such
Authorization. No owner, director, officer, employee or former employee of
Sellers, or any other person, firm or corporation owns or has any proprietary,
financial or other interest (direct or indirect) in any Authorization which
Sellers own, possess or use in the operation of the Business.


3.1.13 Insurance. The Business and Assets are insured under various policies of
general liability and other forms of insurance. All such policies are in full
force and effect in accordance with their terms. Such policies are in amounts
that are adequate in relation to the Business and Assets and will be maintained
by Sellers through the Effective Closing Date.


3.1.14 Litigation. Except as described in Schedule 3.1.14, no claim, audit,
action, suit, proceeding, governmental inquiry, criminal prosecution or other
investigation is pending or, to Sellers’ Knowledge, threatened against or
affecting either of the Sellers.


3.1.15 Assumed Contracts. Each of the Assumed Contracts is in full force and
effect and is valid and binding upon the parties thereto. Sellers are not in
default, nor is there any basis for a valid claim of default, and no event has
occurred or condition exists which, with notice or lapse of time, would
constitute a default, under any Assumed Contract, and to Sellers’ Knowledge, no
other party is in default under any Assumed Contract. Sellers have not received
notice of the intention of any party to cancel, terminate or otherwise modify
any material terms of any Assumed Contract or to materially reduce the amount or
frequency of the transportation services to be
11

--------------------------------------------------------------------------------



provided by Sellers to any third party pursuant to any Assumed Contract. The
Assumed Contracts represent all agreements, arrangements or understandings to
which Sellers are parties which is material to the conduct of the Business.
Sellers have delivered full, correct and complete copies of each of the Assumed
Contracts in its possession to Purchaser or a description sufficient to advise
Purchaser of the material terms thereof. None of the Assumed Contracts require
the consent of any party to the assignment thereof in connection with the
transaction contemplated hereby.


3.1.16 Labor and Employment Matters. Sellers are in compliance with all
applicable Regulations respecting employment and employment practices, terms and
conditions of employment and wages and hours other than as could not reasonably
be expected to have a Material Adverse Effect. Sellers have not violated in any
material respect any Regulations regarding the terms and conditions of
employment of employees, former employees, or prospective employees or other
labor-related matters, including Regulations relating to discrimination, fair
labor standards, occupational health and safety, wrongful discharge and
violation of the personal rights of employees, former employees or prospective
employees. There are no grievances, unfair labor practices or employment
discrimination charges, complaints or claims threatened or pending against
Sellers before any Governmental Body. Sellers have complied in all material
respects with all Regulations relating to the hiring and retention of all
employees and leased employees and relating to wages, overtime, hours, any
employee benefit plans, workers’ compensation, unemployment, equal opportunity,
and the payment of social security and other taxes.


3.1.17 Employee Benefit Plans and Arrangements. The term “employee benefit plan”
includes all employee welfare benefit plans within the meaning of Section 3(1)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
and all employee pension benefit plans within the meaning of section 3(2) of
ERISA. Sellers have not incurred and do not expect to incur prior to the
Closing, any Liability under Title IV of ERISA arising in connection with the
termination of, or complete or partial withdrawal from, any plan covered or
previously covered by Title IV of ERISA that is likely to become, after the
Closing, an obligation of Purchaser. Sellers are in compliance, in all material
respects, with the requirements of ERISA and COBRA (as defined herein).


3.1.18 Safety Rating. EH Transport has not received an unsatisfactory or
conditional safety and fitness rating from the Federal Motor Carrier Safety
Commission (the “FMCSA”) as a result of a compliance review by the FMCSA, and
there is no compliance review or related proceeding currently pending that would
be reasonably expected to result in an unsatisfactory or conditional safety and
fitness rating. EH Transport currently maintains Compliance, Safety and
Accountability scores (“CSA Scores”) below the “alert” threshold in at least six
(6) of the seven (7) categories assessed by the Federal Motor Carrier Safety
Administration in connection therewith. There are no issues, deficiencies or
violations which would materially adversely affect such CSA Scores, or of any
notice of any intended, pending or proposed audit of operations by the DOT or
any other governmental entity having jurisdiction over Sellers’ operations.


3.1.19 Environment, Health and Safety.


(a) To the best of Sellers’ knowledge, Sellers have complied and are in
compliance in all material respects with all Environmental Requirements that are
applicable to the Business. As used herein, Environmental Requirements shall
mean all statutes, laws, regulations, ordinances, rules, approvals,
authorizations, licenses, agreements, policies, requirements and other
restrictions of any federal, state or local government or any commission,
agency, regulatory authority or administrative body regarding requirements for
the protection of human health and the environment.


(b) To the best of Sellers’ knowledge, Sellers have obtained and complied with,
and are in compliance with in all material respects, all permits, licenses and
other authorizations that are required pursuant to Environmental Requirements
for the Business.


(c) Sellers have not received any written or oral notice, report or other
reasonably reliable information regarding any actual or alleged violation of
Environmental Requirements, or any Liabilities or potential Liabilities (whether
accrued, absolute, contingent, unliquidated or otherwise), including any
investigatory, remedial or corrective obligations, relating to it or its
operations arising under Environmental Requirements.



12

--------------------------------------------------------------------------------



3.1.20 Transactions With Related Persons. None of the Sellers is a party to any
agreement (whether written or oral), arrangement or transaction (other than
employment) with any owner, manager or officer of Sellers or with any family
member of, or entity owned by, such persons (“Related Persons”). None of the
Related Persons has engaged in competition with Sellers.


3.1.21 Drivers. Schedule 1.4.5 contains a true and correct list of all full-time
and part-time drivers of Sellers. Sellers have a contractual (1099) arrangement
the drivers and the drivers are not employees of either of the Sellers. Sellers’
contracts and other understandings with their drivers (i.e. independent
contractors) comply with the Federal Leasing Regulations under 49 C.F.R. Part
376 and each of the arrangements constitute a bona fide agreement whereby such
individuals are independent contractors to, and are not employees of, either of
the Sellers, and there are not any disputes, claims, charges or allegations
pending or, to the best Knowledge of Sellers and Owner, threatened at law or in
equity before any governmental entity that challenge (i) Sellers compliance
under any rule, regulation or law, (ii) the independent contractor nature of
such arrangements or independent contractor’s work status, or (iii) other
understandings or arrangements between either of the Sellers and the drivers of
any nature whatsoever.


3.1.22 Employees. Schedule 3.1.22 contains a true and correct list of all
full-time and part-time employees of each of Sellers.


3.1.23 Customers. Schedule 3.1.23 contains a true and correct list of each of
Sellers’ ten largest (10) largest customers (measured by revenues paid to
Sellers during the fiscal year ended December 31, 2018), together with the
dollar amount of sales made to such customers during the period. Sellers have
not received any written or oral notice that any customer of Sellers to whom
Sellers provides ongoing services as of the date hereof has (a) ceased or
threatened to cease to use the services of Sellers, (b) sought or threatened to
seek to substantially reduce or will substantially reduce the use of services of
Sellers, or (c) sought, or is seeking, to reduce the price it will pay for the
services of Sellers, and no event has occurred or condition exists which could
reasonably be expected to result in any of the events described in clauses (a)
through (c) above.


3.1.24 Material Adverse Effect. There is no fact, development or threatened
development known to Sellers or Owner that could reasonably be expected to have
a Material Adverse Effect.


3.1.25 Completeness of Disclosure. Neither any representation or warranty by
Sellers and Owner in this Agreement nor any certificate, schedule, statement,
document or instrument furnished or to be furnished by Sellers or Owner to
Purchaser pursuant hereto, or in connection with the negotiation, execution or
performance of this Agreement, contains or will contain any untrue statement of
a material fact, or omits or will omit to state a material fact required to be
stated herein or therein, or necessary to make any statement herein or therein
not misleading.


3.2. Representations and Warranties of Purchaser. Purchaser represents and
warrants to Sellers and Owner as follows:


3.2.1 Company Existence. Purchaser is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Texas.


3.2.2 Company Power and Authorization. Purchaser has the company power,
authority and legal right to execute, deliver and perform its obligations
pursuant to this Agreement. The execution, delivery and performance of its
obligations under this Agreement have been duly authorized by all necessary
action on the part of Purchaser. This Agreement has been, and the other
agreements, documents and instruments required to be delivered by Purchaser in
accordance with the provisions hereof (the “Purchaser’s Documents”) will be,
duly executed and delivered on behalf of, Purchaser by duly authorized officers
of Purchaser; and this Agreement constitutes, and the Purchaser’s Documents,
when executed and delivered, will constitute, the legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with their
respective terms.





13

--------------------------------------------------------------------------------



3.2.3 Validity of Contemplated Transactions, Etc. The execution, delivery and
performance of this Agreement by Purchaser does not and will not violate,
conflict with or result in the breach of any term, condition or provision of, or
require the consent of any other person under, (a) any Regulation to which
Purchaser is subject, (b) any judgment, order, writ, injunction, decree or award
of any Governmental Body that is applicable to any of the Purchaser, (c) the
charter documents of Purchaser, or (d) any securities issued by Purchaser. No
Authorization approval or consent of, and no registration filing with, any
Governmental Body is required in connection with the execution, delivery or
performance of this Agreement by Purchaser.


3.2.4 Subject to the provisions expressly set forth in this Agreement, Buyer
has, and at the Closing will have, sufficient sources of financing in order to
consummate the transactions contemplated by the Agreement and to fulfill its
obligations hereunder, including without limitation payment to Sellers of the
Purchase Price, including without limitation any payments due at the Closing.


3.2.5 All documents delivered or to be delivered by or on behalf of the Buyer to
the Sellers in connection with this Agreement and the transactions contemplated
hereby are true, correct and complete, in all material respects. This Agreement
does not contain any untrue statement of a material fact or omits a material
fact necessary to make the statements contained herein or therein, in light of
the circumstances in which made, not misleading.


3.3. Survival of Representations and Warranties. All representations and
warranties made by the parties in this Agreement or in any certificate,
schedule, statement, document or instrument furnished hereunder or in connection
with negotiation, execution and performance of this Agreement shall survive the
Closing for a period of twenty-four (24) months, except with respect to (a)
occurrences of fraud or intentional misrepresentation, for which there shall be
no time restriction, (b) the representations and warranties contained in
Sections 3.1.8 and 3.1.19, which shall survive for the applicable statute of
limitations, and (c) 3.1.1, 3.1.2, 3.1.4, 3.1.8, 3.1.10 , 3.2.1, 3.2.2 and 6.1
(collectively, “Fundamental Representations”), which shall survive indefinitely.


ARTICLE 4 
INDEMNIFICATION


4.1. General Indemnification Obligation of Sellers and Owner. From and after the
Closing, Sellers and Owner shall jointly and severally pay, reimburse,
indemnify, defend, and hold harmless Purchaser, its affiliates, members,
managers, officers, employees, and their successors and permitted assigns (each
a “Purchaser Party”) against and in respect of any and all damages, losses,
liabilities, costs and expenses (including, without limitation, reasonable legal
fees and expenses and clean-up costs) (collectively, “Losses”) incurred or
suffered by any Purchaser Party that result from, relate to or arise out of:


4.1.1 any and all actions, suits, claims, or legal, administrative, arbitration,
governmental or other proceedings or investigations against any Purchaser Party
that relate to or arise out of the ownership of the Assets or the operation of
the Business by Sellers prior to Closing (including, without limitation, the
matters listed in Schedule 3.1.14 and those relating to any action or inaction
of any director, officer, driver, independent contractor or employee of any of
Sellers);


4.1.2 any fraud or intentional misrepresentation of Sellers or Owner;


4.1.3 any breach of any of the Fundamental Representations made by Sellers
and/or Owner under this Agreement;


4.1.4 any breach of any other representation or warranty, or nonfulfillment of
any agreement or covenant on the part of Sellers and/or Owner under this
Agreement or in any Sellers’ Document;


4.1.5 any claim by a creditor of any of the Sellers as a result of any
transaction pursuant to or contemplated by this Agreement;





14

--------------------------------------------------------------------------------



4.1.6 any employee or independent contractor claim for compensation,
reimbursement, payment, insurance or other benefits payable by reason of any
event that occurs prior to the Closing Date or the closing of the Transaction
contemplated by this Agreement and the resulting termination of the employment
or contract relationship with either of the Sellers;


4.1.7 any claim relating to any obligation or liability, whether absolute,
accrued, contingent or otherwise, of any of the Sellers, or their affiliates, or
any of them of any kind or nature, including, without limiting the generality of
the foregoing, any liabilities or obligations in respect of taxes relating to
Sellers, Owner, Purchaser, the Business or the Purchased Assets for any period
prior to the Closing Date, any tort, environmental, or contractual claim
relating to a condition existing on or before the Closing Date or related to an
event occurring on or before the Closing Date, except to the extent of Assumed
Liabilities;


4.1.8 all liabilities of any of the Sellers of any kind or nature, whether
absolute, accrued, contingent or otherwise, including, without limitation, all
liabilities for taxes, except the Assumed Liabilities;


4.1.9 any violation of applicable Environmental Requirements by any of the
Sellers, Owner or Purchaser or in any way relating to the Business or any of the
Purchased Assets existing on or before the Closing Date or related to an event
occurring on or before the Closing Date;


4.1.10 any claim by any shareholder of any of the Sellers whensoever arising,
including claims related to the transactions contemplated by this Agreement; or


4.1.11 any Liability of Sellers or Owner that is not an Assumed Liability
(including any such Liability that becomes a liability of Purchaser by operation
of any applicable law).


4.2. General Indemnification Obligation of Purchaser. From and after the
Closing, Purchaser shall pay, reimburse, indemnify, defend, and hold harmless
Sellers and their affiliates, owners, employees, and their successors and
permitted assigns (each a “Seller Party”) against and in respect of any and all
Losses incurred or suffered by any Seller Party that result from, relate to or
arise out of:


4.2.1 any and all actions, suits, claims, or legal, administrative, arbitration,
governmental or other proceedings or investigations against any Seller Party
that relate to the ownership of the Assets or the operation of the Business from
and after the Closing (including those that relate to any action or inaction of
any manager, officer, independent contractor or employee of Purchaser);


4.2.2 any fraud or intentional misrepresentation of Purchaser;


4.2.3 any breach of any representation or warranty or nonfulfillment of any
agreement or covenant on the part of Purchaser under this Agreement or in any
Purchaser’s Document;


4.2.4 any failure of Purchaser to perform and discharge fully, in a due and
timely manner, the Assumed Liabilities; or


4.2.5 any claim by any shareholder of Purchaser whenever arising, including
claims related to the transactions contemplated by this Agreement.


4.3. Defense of Claims. If either a Purchaser Party or Seller Party seeks
indemnity (the “Indemnitee”) pursuant to this Article 4, it shall promptly give
notice to all indemnifying parties (the “Indemnitor”), briefly describing the
claim and providing a good faith estimate of the amount of the Losses if it is
successful. Within twenty (20) days of the date notice is given, the Indemnitor
shall notify the Indemnitee in writing whether the Indemnitor acknowledges its
liability for defense and indemnity; the Indemnitor denies all liability for
indemnity or defense; or the Indemnitor has insufficient information to
ascertain its liability for indemnity but is willing to provide a defense to the
Indemnitee. Defense of the claim shall be provided by counsel selected by the
Indemnitee, in the exercise of reasonable discretion, unless the Indemnitor
agrees to provide a defense, acknowledges full liability for indemnity and
defense, and provides Indemnitee reasonable evidence of its financial ability to
fund the costs of indemnity and defense, in which case the Indemnitor shall
select counsel. If the Indemnitor acknowledges
15

--------------------------------------------------------------------------------



full liability for indemnity and defense and provides Indemnitee reasonable
evidence of its financial ability to fund the costs of indemnity and defense,
any such claim shall not be settled without the consent of the Indemnitee, which
shall not be unreasonably withheld. Notwithstanding any provision herein to the
contrary, any Purchaser Party and Seller Party shall have at all times the right
to participate in the defense of any claim at their sole cost and expense.


4.4. Offset. Purchaser shall be entitled to be reimbursed from any amount that
remains unpaid to Sellers pursuant to this Agreement, or any other agreement or
business transaction among the parties, including but not limited to the
Holdback and Contingent Consideration, for the amount of any claim (third party
or otherwise) for which Sellers or Owner are responsible pursuant to this
Agreement, including without limitation Section 4.1 hereof. Purchaser shall
notify Sellers promptly after offsetting for (a) any liability or obligation of
any of the Sellers that is not an Assumed Liability, (b) any amount paid to
discharge any lien or encumbrance on any of the Assets, (c) any Post-Closing
Adjustment pursuant to Section 1.4.2(b), (d) any amount paid pursuant to Section
2.3, (d) any offset amount pursuant to this Section 4.4, or (e) any amount for
which Purchaser are entitled to indemnification under Section 4.1. This Section
4.4 shall be subject to dispute resolution as provided for in Section 4.8.


4.5. Cooperation. Each party to this Agreement shall fully and in good faith
cooperate with the other parties in defending claims for which the others may be
liable according to this Agreement by furnishing such documents or information
as may be useful in the defense of such claims.


4.6. Other Rights and Remedies Not Affected. The indemnification rights of the
parties under this Article 4 are independent of and in addition to such rights
and remedies as the parties may have at law or in equity or otherwise for any
misrepresentation, breach of warranty or failure to fulfill any agreement or
covenant hereunder on the part of any party hereto, including, without
limitation, the right to seek specific performance, rescission or restitution,
none of which rights or remedies shall be affected or diminished hereby. To the
extent that the foregoing indemnification obligations may be unenforceable for
any reason, Sellers and Owner shall make the maximum contribution to the payment
and satisfaction of indemnification obligation which is permissible under
applicable law.


4.7. Right to Indemnification. The right to indemnification, payment,
reimbursement, or other remedy based upon any representation, warranty,
covenant, or obligation contained in this Agreement will not be affected by any
investigation conducted by the party desiring to enforce or obtain the benefit
of such representation, warranty, covenant, or obligation or any knowledge
acquired at any time by such enforcing party, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of, or compliance with, such representation,
warranty, covenant, or obligation.


4.8. Dispute Resolution. If Sellers dispute the validity or amount of any
offset, then Sellers may, within ten (10) business days after Purchaser’s
delivery of the offset notice, deliver to Purchaser their written notice of
objection, stating in detail its objection(s) to the actions of Purchaser
described in the offset notice, and the reasons therefor. If no notice of
objection meeting the requirements described above is delivered within ten (10)
business days after Purchaser’s delivery of the offset notice, then Sellers will
be deemed to have accepted the offset notice, and the amount of the Holdback
and/or Contingent Consideration shall be reduced accordingly without
duplication.


During the period of ten (10) business days following Seller’s delivery of a
valid and timely notice of objection, Purchaser and Sellers shall meet and
discuss in good faith the offset notice, the notice of objection, and the
matters reflected therein, and attempt to reach a mutually satisfactory
resolution of their dispute. If the parties agree on a negotiated resolution,
they shall execute and deliver a writing evidencing such resolution, and if so
agreed, the Holdback and/or Contingent Consideration shall be reduced
accordingly without duplication. If the parties do not agree to a negotiated
resolution within such ten (10) business day period, then either party may
submit the dispute to arbitration in Houston, Texas before one arbitrator who
shall have at least twenty (20) years of experience in commercial arbitration
and mutually agreed to by Sellers and Purchaser within five (5) business days of
the submission. The arbitration shall be administered under the International
Chamber of Commerce (ICC) rules and procedures. Judgment on the award may be
entered in any court having jurisdiction. This clause shall not preclude parties
from seeking provisional remedies in aid of arbitration from a court of
appropriate jurisdiction.





16

--------------------------------------------------------------------------------



ARTICLE 5 
POST-CLOSING MATTERS


5.1. Employee Benefits. Purchaser shall not be liable for any claim for
insurance, reimbursement or other employee benefits payable by reason of any
event that occurs prior to or as a result of the Closing.


5.2. Obligations with respect to Employees. Immediately prior to Closing,
Purchaser will offer employment to Sellers’ drivers and administrative staff
that Purchaser reasonably deems as qualified and worthy of employment. Effective
as of the Closing Date, Sellers will terminate the employment of all drivers and
administrative staff that have elected to accept employment or a contractual
relationship with Purchaser, and Sellers shall immediately pay to such employees
all amounts due to each of them, including without limitation unpaid
compensation then due and owing and accrued vacation.


5.3. Further Assurances. Each of the parties hereto will cooperate with the
other and execute and deliver to the other parties hereto such other instruments
and documents and take such other actions as may be reasonably requested from
time to time by any other parties hereto as necessary to carry out, evidence and
confirm the intended purposes of this Agreement.


5.4. Discharge of Assumed Liabilities. Subject to the terms and conditions
hereof, Purchaser agrees to discharge each Assumed Liability in accordance with
the terms thereof.


5.5. COBRA Obligations. Sellers agree to maintain responsibility for providing
continuation group health coverage in accordance with the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”) and related regulations:
(a) to each individual whose qualifying event for COBRA continuation purposes
occurs in connection with this sale of Assets, including, without limitation,
any covered employee who is terminated by either of the Sellers prior to the
Closing and not hired by Purchaser and such employee’s spouse and family
members, (b) to each individual who is a qualified beneficiary under group
health coverage offered by either of the Sellers whose qualifying event for
COBRA continuation purposes occurred prior to the Closing, and (c) to each
individual who is, or whose qualifying event for COBRA continuation purposes
occurred in connection with, a covered employee whose last employment prior to
such qualifying event was with either of the Sellers.


5.6. Payments Received. Sellers and Purchaser each agree that after the Closing
they will hold and will promptly transfer and deliver to the other, from time to
time as and when received by them, any cash, direct deposits, checks with
appropriate endorsements (using their best efforts not to convert such checks
into cash), or other property that they may receive on or after the Closing
which properly belongs to the other party, including without limitation any
accounts receivable and insurance proceeds, and will account to the other for
all such receipts.


5.7. Accounting Assistance. For a period of no more than sixty (60) days
following the Closing and as reasonably needed by Sellers, Purchaser shall allow
its administrative employees to assist Sellers with processing its accounts
payable and accounts receivable for no consideration. Any administrative
assistance required by Sellers after the expiration of the sixty (60) day period
shall be provided at the option of Purchaser and at a mutually agreeable hourly
rate. Notwithstanding the foregoing, in no event shall Purchaser be required to
take any actions with respect to the collection of Sellers’ accounts receivable.


5.8. Records; Post-Closing Access to Information. For a period of three (3)
years after the Closing Date, Sellers shall preserve, retain and make available
to Purchaser and their authorized representatives (including the use of
applicable software) during ordinary business hours following reasonable notice
by Purchaser all records (including any documents relating to any governmental
or non-governmental actions, suits, proceedings or investigations) relating to
the conduct of the Business and operations of Sellers prior to the Closing.
Provided, that if at any time during such three (3) year period, Sellers intend
to dispose of any such records, Sellers may do so if such records are first
offered in writing to Purchaser and Purchaser do not accept such offer within
ten (10) days of their receipt of such offer.





17

--------------------------------------------------------------------------------



5.9. Equipment Titles and Plates. The Assets include tractors and trailers. The
parties acknowledge and agree that such Assets will need to be re-titled and may
need to re-plated by Purchaser following the Closing and that in order for
Purchaser to conduct operations immediately upon the Closing, it is necessary
for Purchaser to operate for a period of time with the existing Equipment
license plates of Sellers. In furtherance of the foregoing, Sellers hereby
authorizes Purchaser to utilize the existing Equipment license plates of Sellers
for a period of up to sixty (60) days following the Closing.


ARTICLE 6 
MISCELLANEOUS


6.1. Broker’s Fees. Sellers have engaged the services of The Tenney Group LLC
(“Broker”) to serve as their broker in regard to the transactions contemplated
herein. Sellers are solely responsible for the payment of any brokerage fee or
other commission to Broker in respect of this Agreement or the consummation of
the transactions contemplated hereby. Sellers agree to jointly and severally
indemnify and hold harmless Purchaser against any and all claims, losses,
liabilities and expenses that may be asserted against or incurred by them as a
result of either Sellers’ dealings, arrangements or agreements with Broker.
Purchaser acknowledges and agrees that neither Sellers nor Owner shall have any
responsibility or liability to pay any commission to a business broker on behalf
of the Purchaser.


6.2. Sales, Transfer and Documentary Taxes. Purchaser shall pay all federal,
state and local title/tag registration fees and costs, documentary, sales and
use taxes, and other transfer taxes, if any, due as a result of the transactions
contemplated hereby. Purchaser shall jointly and severally indemnify, reimburse
and hold harmless Sellers and Owner in respect of the liability for payment of
or failure to pay any such taxes or the filing of or failure to file any reports
required in connection therewith. Sellers shall pay all federal and state taxes
due from Sellers, if any, as a result of Sellers’ sale of the Assets and receipt
of the Purchase Price as contemplated hereby. Sellers and Owner shall jointly
and severally indemnify, reimburse and hold harmless Purchaser in respect of the
liability for payment of or failure to pay any such taxes or the filing of or
failure to file any reports required in connection therewith.


6.3. Expenses. Except as otherwise provided in this Agreement, each party hereto
shall pay its own expenses incidental to the preparation of this Agreement, the
carrying out of the provisions of this Agreement and the consummation of the
transactions contemplated hereby.


6.4. Contents of Agreement; Amendments. This Agreement, the other agreements and
documents referenced herein, collectively set forth the entire understanding of
the parties hereto with respect to the transactions contemplated hereby. It
shall not be amended or modified except by written instrument duly executed by
each of the parties hereto. Any and all previous agreements and understandings
between or among the parties regarding the subject matter hereof, whether
written or oral, are superseded by this Agreement.


6.5. Assignment and Binding Effect. This Agreement may not be assigned by any
party hereto without the prior written consent of the other parties. Subject to
the foregoing, all of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the successors
and permitted assigns of Sellers, Owner and Purchaser. Prior to execution by all
parties, this Agreement shall not be binding upon or enforceable by or against
any party, by estoppel or otherwise.


6.6. Waiver. Any condition, term or provision of this Agreement may be waived at
any time by the party entitled to the benefit thereof by a written instrument
duly executed by such party. Any such written waiver shall not imply a waiver as
to any other term, condition, circumstance or occasion nor estop any party from
enforcing any term, condition, right or remedy not expressly so waived. Failure
of a party to insist upon adherence to any term or condition of this Agreement
on any occasion shall not be considered a waiver or deprive that party of the
right thereafter to insist upon adherence to that term or condition or any other
term or condition of this Agreement.





18

--------------------------------------------------------------------------------



6.7. Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt); or
(b) on the next business day after the date of deposit by the addressee with a
nationally recognized overnight courier (receipt requested, postage prepaid).
Such communications must be sent to the respective parties at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 6.7):



If to Sellers:EH Transport, Inc.EH Trucking, Inc.7909 Rand StreetHouston, Texas
77028Attn: Edis HobsonIf to Owner:Edis J. Hobson7909 Rand StreetHouston, Texas
77028With a copy to:C. Russell RiddleThe Riddle Firm517 Angle Ridge DriveMurphy,
TX 75094If to Purchaser:Service Transport Company7979 Almeda Genoa RoadHouston,
TX 77075Attn: Kevin RoycraftWith copy to:W. Todd MetzerScopelitis, Garvin,
Light, Hanson & Feary10 West Market Street, Suite 1400Indianapolis, Indiana
46204



6.8. Governing Law. This Agreement shall be governed by and interpreted and
enforced in accordance with the laws of the State of Texas disregarding any
conflicts of law principles to the contrary.


6.9. No Benefit to Others. The representations, warranties, covenants and
agreements contained in this Agreement are for the sole benefit of the parties
hereto and, in the case of Article 4 hereof, the other persons entitled to
indemnity or defense, and their heirs, executors, administrators, legal
representatives, successors and assigns, and they shall not be construed as
conferring any rights on any other persons.


6.10. Headings, “Person,” and “Knowledge”. All section headings contained in
this Agreement are for convenience of reference only, do not form a part of this
Agreement and shall not affect in any way the meaning or interpretation of this
Agreement. Words used herein, regardless of the number specifically used, shall
be deemed and construed to include any other number, singular or plural, as the
context requires. Any reference to a “person” herein shall include an
individual, firm, corporation, partnership, trust, governmental authority or
body, association, unincorporated organization or any other entity, including a
limited liability company. In this Agreement, the term “Knowledge” of Sellers
means (i) the actual knowledge of Owner and the managers of Sellers, including,
without limitation, Melinda Cosey, Tomesha Hobson, Georgia Martin, Todd Thomas,
Lance Cormier and/or Noe Sanchez (collectively, the “Knowledge Persons”), and
(ii) that knowledge that the Knowledge Persons should have acquired in
exercising such reasonable diligence as a prudent individual in their respective
capacities would have made or exercised with respect to the matter in question.



19

--------------------------------------------------------------------------------



6.11. Schedules. All schedules referred to herein are intended to be and hereby
are specifically made a part of this Agreement.


6.12. Severability. Any provision of this Agreement that is invalid or
unenforceable in any jurisdiction shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.


6.13. Counterparts. This Agreement may be executed in any number of counterparts
and any party hereto may execute any such counterpart, each of which when
executed and delivered shall be deemed to be an original, and all of which
counterparts taken together shall constitute but one and the same instrument.
This Agreement shall become binding when one or more counterparts taken together
shall have been executed and delivered by the parties. It shall not be necessary
in making proof of this Agreement or any counterpart hereof to produce or
account for any of the other counterparts.


6.14. Confidentiality. Sellers and Owner acknowledge that the success of the
acquired Business after the Closing depends upon the continued preservation of
the confidentiality of certain information possessed by Seller, that the
preservation of the confidentiality of such information by such Sellers and
Owner is an essential premise of the bargain between Sellers, Owner and
Purchaser, and that Purchaser would be unwilling to enter into this Agreement in
the absence of this Section 6.14. Accordingly, Sellers and Owner hereby agree
with Purchaser that Sellers, Owner and their representatives will not, at any
time on or after the Closing, directly or indirectly, without the prior written
consent of Purchaser, disclose or use, any Confidential Information or any terms
of this Agreement; provided, however, that disclosure of any Confidential
Information shall not be prohibited if that disclosure is directly pursuant to a
valid and existing order of a court or other governmental body or agency within
the United States; provided, however, that (a) Sellers and Owner shall have
first given prompt notice to Purchaser of any such possible or prospective order
(or proceeding pursuant to which any such order may result), and (b) Purchaser
shall have been afforded a reasonable opportunity to prevent or limit any such
disclosure. For purposes of this Section 6.14, “Confidential Information” shall
mean any information directly or indirectly relating to or concerning the
Business, including but not be limited to the identity of past or present
customers of Sellers; pricing, marketing and sales practices of Sellers;
financial information relative to Sellers; trade secrets; business know-how; and
any other information which is not generally known and which could prove
beneficial in enabling a competitor to compete with Purchaser or that could
otherwise be used to Purchaser’s detriment.


6.15. Publicity. Prior to Closing, no public announcement or disclosure will be
made by any party with respect to the subject matter of this Agreement without
the prior written consent of Sellers, Owner and Purchaser; provided, however,
that the provisions of this Section will not prohibit (a) any disclosure
required by any applicable legal requirements (in which case the disclosing
party will provide the other parties with the opportunity to review in advance
the disclosure) or (b) any disclosure made in connection with the enforcement of
any right or remedy relating to this Agreement.


6.16. No Strict Construction. The parties jointly participated in the
negotiation and drafting of this Agreement. The language used in this Agreement
will be deemed to be the language chosen by the parties to express their
collective mutual intent, this Agreement will be construed as if drafted jointly
by the parties, and no rule of strict construction will be applied against any
party.


6.17. Prevailing Party Fees and Expenses. If Purchaser, on the one hand, or
Sellers or Owner, on the other hand, (a) bring any action or proceeding to
enforce any provision of this Agreement or to obtain damages as a result of a
breach of this Agreement or to enjoin any breach of this Agreement and (b)
prevail in such action or proceeding, then the non-prevailing party will, in
addition to any other rights and remedies available, reimburse the prevailing
party for any and all reasonable costs and expenses (including attorneys’ fees)
incurred by the prevailing party in connection with such action or proceeding.





20

--------------------------------------------------------------------------------



6.18. Termination.


6.18.1 Causes. Anything herein or elsewhere to the contrary notwithstanding,
this Agreement may be terminated by written notice of termination at any time on
or before the Closing only as follows:


(a) by mutual written consent of Sellers, the Owner and Purchaser;


(b) by Purchaser upon written notice to Sellers and Owner prior to Closing if:
(i) at any time if the representations and warranties of Sellers and Owner
contained in Section 3.1 hereof were incorrect in any material respect when
made; (ii) upon written notice to Sellers and Owner given at any time prior to
Closing if all of the conditions precedent set forth in Section 2.1.3 hereof
have not been met or waived; or (iii) if any of Sellers or Owner materially
breaches any covenant or agreement made under this Agreement or any other
document contemplated by this Agreement, in any of which events Purchaser’s
right to recover any damages from Sellers and Owners shall be limited to the
damages set forth in Section 6.18.2 below; or


(c) by Sellers and Owner upon written notice to Purchaser prior to Closing if:
(i) at any time if the representations and warranties of Purchaser contained in
Section 3.2 hereof were incorrect in any material respect when made; (ii) upon
written notice to Purchaser given at any time prior to Closing if all of the
conditions precedent set forth in Section 2.1.2 hereof have not been met or
waived; or (iii) if Purchaser materially breach any covenant or agreement made
under this Agreement or any other document contemplated by this Agreement, in
any of which events Sellers’ and the Owners’ rights to recover any damages from
Purchaser shall be limited to the damages set forth in Section 6.18.2 below.


6.18.2 Effect of Termination. In the event of the termination and abandonment
hereof pursuant to the provisions of this Section 6.1, this Agreement (except
for Sections 6.1, 6.4, 6.7, 6.8, 6.12, 6.16, 6.17 and 6.18 which shall continue)
shall become void and have no effect, without any liability on the part of any
of the parties or their officers, directors or stockholders in respect of this
Agreement, except (a) with respect to a termination by Purchaser pursuant to
Section 6.18.1(b), if the termination was the result of the representations and
warranties being materially incorrect when made or the material breach of a
covenant or an agreement hereunder, in which event Sellers and Owner shall be
jointly and severally liable to Purchaser for the amount of $130,000.00, payable
within two business days of written demand; and (b) with respect to a
termination by Sellers and Owner pursuant to Section 6.18.1(c), if the
termination was the result of the representations and warranties being
materially incorrect when made or the material breach of a covenant or an
agreement hereunder, in which event Purchaser shall be liable to Sellers and
Owner for the amount of $130,000.00, payable within two business days of written
demand.




[Signature page follows.]







21

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Asset Purchase
Agreement on the date first written.




“SELLERS”
“PURCHASER”
EH TRANSPORT, INC.SERVICE TRANSPORT COMPANY/s/ Edis J. Hobson/s/ Kevin
RoycraftEdis J. Hobson, PresidentKevin Roycraft, PresidentEH TRUCKING, INC./s/
Edis J. HobsonEdis J. Hobson, President
“OWNER”
/s/ Edis J. HobsonEdis J. Hobson

































[Signature page to Asset Purchase Agreement]












22